DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimura (US 2017/0162131).
Kimura discloses a device comprising:
(1) regarding Claim 7:
	a light pipe having light emitting diodes (LEDs) ([0048]);
an input engine, coupled to the light pipe ([0048]), to:
obtain a plurality of keyframes, wherein each keyframe is associated with a set of color palettes, each color palette from the set of color palettes being 
retrieve the set of color palettes associated with each of the plurality of keyframes ([0048]); and 
a control engine, coupled to the light pipe, to:
obtain a plurality of interpolated frames, at run-time, between two keyframes of the plurality of keyframes, wherein each interpolated frame is indicative of interpolated RGB illumination values of each LED from the LEDs ([0048]); and
illuminate the LEDs, based on the RGB illumination values of the plurality of keyframes and the interpolated RGB illumination values of the plurality of interpolated frames, to create a moving light pattern (Fig 2A-2C, 11A, 13A, 13B and [0048]).
	(2) regarding Claim 8:
wherein to obtain the plurality of interpolated frames, the control engine is to perform linear Interpolation to calculate the interpolated RGB illumination values for each interpolated frame in between the two keyframes (Fig 2A-2C, 11A, 13A, 13B and [0048]).
	(3) regarding Claim 9:
wherein to illuminate the LEDs, the control engine is to, select a pre-defined current, to be supplied to each LED associated with the plurality of keyframes and the plurality of interpolated frames, corresponding to the RGB illumination values of each LED (Fig 2A-2C, 11A, 13A, 13B and [0048]).

wherein the predefined current corresponding to each RGB color is stored as a look-up table accessible by the control engine ([0114]).
	(5) regarding Claim 11:
wherein the control engine is to, perform the linear interpolation between a first keyframe and a last keyframe of the moving light pattern (Fig 2A-2C, 11A, 13A, 13B and [0048]).
	(6) regarding Claim 12:
wherein the control engine is to, perform the linear Interpolation between a keyframe of the moving light pattern and a keyframe of another light pattern (Fig 2A-2C, 11A, 13A, 13B and [0048]).
	(7) For method claims 1-6, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device “1 inherently performs the claimed process. In re King, 801 F.2d 1324, 231 UPSQ 136 (Fed Cir. 1986).  Therefore the previous rejections based on the apparatus will not be repeated.
	(8) For non-transitory computer-readable medium claims 13-15, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art is the same 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682.  The examiner can normally be reached on M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844